Exhibit 10.2

 

EXECUTION VERSION

 

DATED   3 July 2013

 

KOSMOS ENERGY CREDIT INTERNATIONAL

 

- and -

 

SOCIETE GENERALE, LONDON BRANCH

 

--------------------------------------------------------------------------------

 

CHARGE ON CASH DEPOSITS
AND ACCOUNT BANK AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY

 

(SRG/JKW/TXI)

 

515738674

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

PAGE

 

 

PART 1 INTERPRETATION

2

 

 

1.

Definitions and interpretation

2

 

 

PART 2 CHARGE ON CASH DEPOSITS AND THE ACCOUNTS

7

 

 

2.

Obligation to pay the secured obligations

7

 

 

 

3.

Charge

7

 

 

 

4.

Perfection of security

7

 

 

 

5.

Nature and protection of security

8

 

 

 

6.

Dealing with secured assets

11

 

 

 

7.

Restrictions

11

 

 

 

8.

Release

11

 

 

 

9.

Enforcement

12

 

 

 

10.

Certificates and determinations

13

 

 

 

11.

Covenant To Pay

13

 

 

 

PART 3 ACCOUNT BANK AGREEMENT

14

 

 

12.

The Accounts

14

 

 

 

13.

Operation of the Accounts

14

 

 

 

14.

Default

19

 

 

 

15.

Access to books and records

20

 

 

 

16.

Confidentiality

20

 

 

 

17.

Account Bank exoneration

21

 

 

 

18.

Custody of documents

22

 

 

 

19.

Liability

22

 

 

 

PART 4 MISCELLANEOUS

24

 

 

20.

Stamp Taxes

24

 

 

 

21.

Costs and Expenses

24

 

 

 

22.

Power of Attorney

24

 

 

 

23.

Assignment

25

 

 

 

24.

Amendments

25

 

 

 

25.

Remedies and waivers

25

 

 

 

26.

Execution as a deed

26

 

 

 

27.

Counterparts

26

 

 

 

28.

Jurisdiction

26

 

--------------------------------------------------------------------------------


 

29.

Governing Law

26

 

 

 

30.

Service of process

26

 

 

 

Schedule 1 Details of the Accounts

28

 

 

 

Schedule 2 Details and Enforcement Notices

32

 

 

 

 

Part I Default Notice

32

 

 

 

 

Part II Default Revocation Notice

34

 

 

 

 

Part III Notice of an Enforcement Event

36

 

--------------------------------------------------------------------------------


 

CHARGE ON CASH DEPOSITS

 

Date:  3 July, 2013

 

PARTIES:

 

(1)                                KOSMOS ENERGY CREDIT INTERNATIONAL a company
incorporated in the Cayman Islands whose registered number is 256364 and whose
registered office is at PO Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman, KY1-1209, Cayman Islands (the “Company”
or “KECI”); and

 

(2)                                SOCIETE GENERALE, LONDON BRANCH located at SG
House, 41 Tower Hill, London, EC2N 4SG (the “Security Agent” or “Account Bank”
or “Facility Agent”).

 

--------------------------------------------------------------------------------


 

PART 1
INTERPRETATION

 

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

Terms defined in clause 1.1 (Definitions) of the letter of credit facility
agreement dated on or about the date of this Deed and made by Kosmos Energy
Credit International, Kosmos Energy Ltd., the Original Lenders, the Security
Agent, the Facility Agent and the Account Bank (the “Facility Agreement”),
shall, unless otherwise defined herein, have the same meaning when used in this
Deed.

 

1.2                              Additional definitions

 

In this Deed, unless otherwise specified:

 

“Accounts” means the interest-bearing US Dollar deposit accounts held with the
Account Bank, details of which are provided in Schedule 1 (Details of the
Accounts).

 

“Account Bank Liability” means any liability or obligation of KECI to indemnify
the Account Bank or pay any amount under this Deed or in respect of any failure
to perform, or breach of, KECI’s obligations under this Deed or for any
liability in contract, tort or otherwise connected with the performance of
KECI’s obligations under this Deed.

 

“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company.

 

“Authorised Signatory” means, in relation to any entity entitled to give or
countersign an Instruction, an entity notified pursuant to
clause 13.2(E) (Instructions) to the Account Bank by such first-mentioned entity
from time to time as being authorised to sign or, as the case may be,
countersign an Instruction on behalf of such first-mentioned entity, and in
respect of whom a certified copy of the authorising resolution and specimen
signature have been provided to the Account Bank.

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for business in London.

 

“Cash Collateral” has the meaning given to this term in the Facility Agreement.

 

“Charge” means the security interests constituted or expressed to be constituted
in favour of the Security Agent by or pursuant to this Deed.

 

“Costs and Expenses” means costs, charges, losses, liabilities, expenses and
other sums (including legal, accountants’ and other professional fees) and any
taxes thereon.

 

“Default Notice” means a notice in writing given by the Facility Agent to the
Account Bank and KECI substantially in the form of Part I of Schedule 2 (Details
and Enforcement Notices).

 

2

--------------------------------------------------------------------------------


 

“Default Revocation Notice” means a notice in writing given by the Facility
Agent to the Account Bank and KECI substantially in the form of Part II of
Schedule 2 (Details and Enforcement Notices).

 

“Deposit” means all credit balances now or at any time in the future on the
Accounts, all debts from time to time represented by such credit balances and
all other rights of the Company accruing or arising in relation to the Accounts.

 

“Deposit Agreements” means the agreements signed on or about the date of this
Deed (or on any future date provided that they are in substantially the same
form as those signed on the date of this Deed) between KECI and Societe
Generale, London Branch which detail the terms and conditions which apply to the
Accounts (as defined in the Charge).

 

“Dissolution” means an event or circumstance as described in clause 20.8
(Insolvency Proceedings) of the Facility Agreement.

 

“Dispute” has the meaning given to it in clause 28 (Jurisdiction).

 

“Enforcement Event” means:

 

(A)                               any Event of Default in respect of which a
written notice has been given to the Company pursuant to clause 20.15
(Acceleration) of the Facility Agreement; or

 

(B)         (i)                                       where at any time the
Borrower has failed to pay to the LC Issuing Bank for the account of each Lender
an amount due under clause 6.9(B) (Claims under a Letter of Credit) of the
Facility Agreement; and

 

(ii)                                 the LC Issuing Bank (acting reasonably), is
unable to recover the amount due from the LC Cash Collateral Accounts (either at
the instruction of the Borrower or otherwise) within three Business Days of such
non-payment pursuant to clause 6.9(B) of the Facility Agreement.

 

“Event of Default” means any event or circumstance specified as such in the
Facility Agreement.

 

“Group” means the Original Guarantor or any Additional Guarantor and its direct
and indirect subsidiaries.

 

“Instruction” means:

 

(a)                                 an instruction transmitted in accordance
with operating procedures agreed in accordance with clause 13.3 (Operating
procedures); or

 

(b)                                 a Default Notice; or

 

(c)                                  a Default Revocation Notice; or

 

(d)                                 a Notice of an Enforcement Event.

 

3

--------------------------------------------------------------------------------


 

“Notice of an Enforcement Event” means a notice in writing from the Security
Agent to the Account Bank and KECI substantially in the form of Part III of
Schedule 2 (Details and Enforcement Notices).

 

“Secured Obligations” means all present and future obligations and liabilities
of the Company (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatever) which are, or are expressed to be,
or may become, due, owing or payable to the Secured Parties under or in
connection with the Finance Documents (as such documents may be varied, amended,
waived, released, novated, supplemented, extended, restated or replaced from
time to time, in each case, however fundamentally), together with all costs,
charges and expenses incurred by the Secured Parties which are, or are expressed
to be, or may become due, owing or payable by the Company under or in connection
with the Facility Agreement.

 

“Tax” includes any present or future tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty or interest in connection
with any failure to pay or delay in paying any of the same) and “Taxes” shall be
construed accordingly.

 

1.3                              Construction of Particular Terms

 

Unless a contrary intention appears, in this Deed the provisions of clause 1.2
(Construction) of the Facility Agreement shall apply as if set out in full in
this Deed, save that references to the Facility Agreement shall be construed as
references to this Deed and in addition:

 

Unless otherwise specified, any reference to:

 

(A)                               “assets” includes properties, revenues and
rights of every kind, present, future and contingent, and whether tangible or
intangible;

 

(B)                               a “company” includes any company, corporation
or other body corporate, wherever and however incorporated or established;

 

(C)                               “this Deed” or any other agreement or
instrument is a reference to this deed or other agreement or instrument as it
may have been amended, supplemented, replaced or novated from time to time and
includes a reference to any document which amends, supplements, replaces,
novates or is entered into, made or given pursuant to or in accordance with any
of the terms of this Deed or, as the case may be, the relevant deed, agreement
or instrument;

 

(D)                               “law” includes any present or future common or
customary law, principles of equity and any constitution, decree, judgment,
decision, legislation, statute, order, ordinance, regulation, bye-law or other
legislative measure in any jurisdiction or any present or future official
directive, regulation, guideline, request, rule, code of practice, treaty or
requirement (in each case, whether or not having the force of law but, if not
having the force of law, the compliance with which is in accordance with the
general practice of a person to whom the directive, regulation, guideline,
request, rule, code of practice, treaty or requirement is intended to apply) of
any governmental, intergovernmental or

 

4

--------------------------------------------------------------------------------


 

supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

(E)                                “rights” includes all rights, title,
benefits, powers, privileges, interests, claims, authorities, discretions,
remedies, liberties, easements, quasi-easements and appurtenances (in each case,
of every kind, present, future and contingent); and

 

(F)                                 “security” includes any mortgage, charge,
pledge, lien, security assignment, hypothecation or trust arrangement for the
purpose of providing security and any other encumbrance or security interest of
any kind having the effect of securing any obligation of any person (including
the deposit of moneys or property with a person with the intention of affording
such person a right of lien, set-off, combination or counter-claim) and any
other agreement or any other type of arrangement having a similar effect
(including any “flawed asset” or “hold back” arrangement) and “security
interest” shall be construed accordingly.

 

1.4                              Interpretation of this Deed

 

(A)                            Unless a contrary indication appears, a reference
to any party or person shall be construed as including its and any subsequent
successors in title, permitted transferees and permitted assigns, in each case
in accordance with their respective interests.

 

(B)                            Unless a contrary indication appears, a reference
to a time of day shall be construed as referring to London time.

 

(C)                            The terms “include”, “includes” and “including”
shall be construed without limitation.

 

(D)                            References in this Deed to any Clause or Schedule
shall be to a clause or schedule contained in this Deed.

 

(E)                             Clause and Schedule headings are for ease of
reference only and shall be ignored in construing this Deed.

 

(F)                              Unless a contrary indication appears,
references to any provision of any law are to be construed as referring to that
provision as it may have been, or may from time to time be, amended or
re-enacted, and as referring to all bye-laws, instruments, orders, decrees,
ordinances and regulations for the time being made under or deriving validity
from that provision.

 

(G)                            An Enforcement Event is “continuing” if it has
not been remedied or waived.

 

1.5                              Third party rights

 

(A)                            Save as otherwise provided in this Deed, a person
who is not a party to this Deed has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Deed.

 

5

--------------------------------------------------------------------------------


 

(B)                               Notwithstanding any term of this Deed, the
consent of any person who is not a party is not required to rescind or vary this
Deed at any time.

 

6

--------------------------------------------------------------------------------


 

PART 2
CHARGE ON CASH DEPOSITS AND THE ACCOUNTS

 

2.                                     OBLIGATION TO PAY THE SECURED OBLIGATIONS

 

The Company undertakes to the Security Agent as trustee for the Secured Parties
to perform, observe, pay and discharge all Secured Obligations when due and
payable and, upon demand by the Security Agent, pay those Secured Obligations
which are due in accordance with the Finance Documents but remain unpaid.

 

3.                                     CHARGE

 

As continuing security for the full and punctual payment, performance and
discharge of the Secured Obligations, but without prejudice to any other rights
of the Security Agent under this Deed, the Company, with full title guarantee
and free of any other security interest, charges all its right, title and
interest from time to time in and to the Deposit and the Accounts by way of
first fixed charge in favour of the Security Agent.

 

4.                                     PERFECTION OF SECURITY

 

4.1                              Notice of charge

 

The execution of this Deed by the Company and the Security Agent shall
constitute notice to the Security Agent of the charge over the Deposit and
Accounts.

 

4.2                              Further assurances

 

The Company shall (at its own cost) promptly take all action necessary or
desirable to:

 

(A)                               ensure that the Charge is and remains valid,
legally binding and enforceable;

 

(B)                               perfect, preserve or protect the Charge and
its priority; and

 

(C)                               facilitate the exercise of any and all of the
rights, powers and discretions vested or intended to be vested in the Security
Agent by or pursuant to this Deed and to facilitate the realisation of the
Deposit,

 

including the execution of all such documents, transfers, conveyances,
assignments and assurances in respect of the Deposit, and the giving of all such
notices, orders, instructions and directions as the Security Agent may
reasonably consider necessary from time to time.  The obligations of the Company
under this clause 4.2 (Further assurances) shall be in addition to and not in
substitution for the covenants for further assurance deemed to be included in
this Deed by virtue of the Law of Property (Miscellaneous Provisions) Act 1994.

 

7

--------------------------------------------------------------------------------


 

5.                                     NATURE AND PROTECTION OF SECURITY

 

5.1                              Continuing security

 

The Charge is continuing and extends to the ultimate balance of the Secured
Obligations from time to time unless and until discharged by the Security Agent
in accordance with clause 8 (Release) or clause 24.17 (Winding up of trust) of
the Facility Agreement, regardless of any intermediate payment, discharge or
satisfaction in whole or part.

 

5.2                              Additional security

 

The security created by this Deed and the rights given to the Security Agent
under this Deed shall be cumulative and in addition to and shall not prejudice,
or be prejudiced by, any other security or guarantee or any other right, power
or remedy which the Security Agent has or may at any time hold in respect of or
in connection with any or all of the Secured Obligations.  All such rights,
powers and remedies may be exercised from time to time as often as the Security
Agent may deem expedient.

 

5.3                              Immediate recourse

 

The Security Agent need not, before exercising any of the rights, title, benefit
and interest conferred upon it by this Deed or by law:

 

(A)                               take action or obtain judgment against the
Company or any other person in any court; or

 

(B)                               make or file any claim or proof on the
rehabilitation, administration, custodianship, receivership, liquidation,
winding-up or dissolution of the Company or any other person; or

 

(C)                               enforce or seek to enforce the recovery of the
moneys and liabilities hereby secured or enforce or seek to enforce any other
security or guarantee.

 

5.4                              Waiver of defences

 

Without prejudice to the other provisions of this clause 5 (Nature and
protection of security), neither this Deed nor Charge, its priority, the rights
of the Security Agent under or pursuant to this Deed nor the liability of the
Company for the Secured Obligations under this Deed shall be prejudiced or
affected by:

 

(A)                               any variation, amendment, novation, extension
(whether of maturity or not), supplementation or replacement of, or waiver or
release granted under or in connection with any Finance Document or other
document or any Security Obligations, guarantee or indemnity; or

 

(B)                               any time, waiver, consent or other indulgence
or concession granted, by the Company or other person; or

 

8

--------------------------------------------------------------------------------


 

(C)                            the taking, holding, failure to take or hold,
variation, realisation, non-enforcement, non-perfection or release by the
Security Agent or any other person of any other security obligation or any
guarantee or indemnity or other right; or

 

(D)                            any corporate, legal proceeding or other
procedure or step taken for or with a view to the rehabilitation,
administration, custodianship, receivership, liquidation, winding-up or
dissolution of the Company or any other person; or

 

(E)                             any change in the constitution of the Company;
or

 

(F)                              any amalgamation, merger or reconstruction that
may be effected by the Security Agent with any other person or any sale or
transfer of the whole or any part of the assets of the Security Agent to any
other person; or

 

(G)                            the existence of any claim, set-off or other
right which the Company may have at any time against the Security Agent or other
person; or

 

(H)                           the making or absence of any demand for payment or
discharge of the Security Agent on the Company or any other person, whether by
the Security Agent or any other person; or

 

(I)                                any arrangement or compromise entered into by
the Security Agent with the Company or any other person; or

 

(J)                                any incapability or lack of power, authority
or legal personality of or dissolution or change in the numbers or status of the
Company or any other person; or

 

(K)                           any unenforceability, illegality or invalidity of
any obligation of any person under any Finance Document or any other document or
security; or

 

(L)                             any other thing done or omitted or neglected to
be done by the Security Agent or any other person or any other dealing, fact,
matter or thing which, but for this provision, might operate to prejudice or
affect any of the security created under this Deed or the liability of the
Company for the Secured Obligations.

 

5.5                              Deferral of rights

 

(A)                            Until such time as the Charge has been released
in accordance with clause 8 (Release), the Company will not exercise any rights
which it may have by reason of performance by it of its obligations under this
Deed:

 

(i)                                    to claim, rank, prove or vote as a
creditor of any other party to any of the Finance Documents; or

 

(ii)                               to receive, claim or have the benefit of any
payment, guarantee, indemnity, contribution or security from or on account of
any such party (in whole or in part or whether by way of subrogation or
otherwise); and/or

 

9

--------------------------------------------------------------------------------


 

(iii)                            of set-off, combination or counter-claim or in
relation to any “flawed-asset” or “hold back” arrangement as against any such
party.

 

(B)                            The Company shall hold on trust for, and
immediately pay or transfer to, the Security Agent an amount equal to any
payment or benefit received by it contrary to paragraph (A) above.

 

(C)                            If the Company exercises any right of set-off,
combination or counter-claim or any rights in relation to any “flawed-asset” or
“hold back arrangement” contrary to paragraph (A)(iii) above, it will
immediately pay or transfer to the Security Agent an amount equal to the amount
set-off, combined or counterclaimed.

 

(D)                            The Security Agent shall apply all amounts
received pursuant to paragraph (B) and paragraph (C) above in or towards payment
of the Secured Obligations or any part thereof in such order in such manner as
the Security Agent shall (in its absolute discretion) determine and thereafter
in payment of any surplus to the Company or other person entitled to it.

 

5.6                              New account

 

At any time after:

 

(A)                            the Security Agent receives, or is deemed to be
affected by, notice (either actual or constructive) of any subsequent security
interest or any disposition affecting the Deposit or Accounts or part thereof or
interest therein; or

 

(B)                            any corporate, legal proceeding or other
procedure or step taken for or with a view to the rehabilitation,
administration, custodianship, receivership, liquidation, winding-up or
dissolution of the Company,

 

the Security Agent may open a new account in the name of the Company (whether or
not it permits any existing account to continue).  If the Security Agent does
not open such a new account, it shall nevertheless be treated as if it had done
so at the time when the notice was received or was deemed to have been received
or, as the case may be, the corporate, legal proceeding or other procedure or
step was taken.  As from that time, all payments made by the Company to the
Security Agent or received shall be credited or treated as having been credited
to the new account and will not operate to reduce the amount secured by this
Deed at any time.

 

5.7                              Further advances

 

The Charge created by this Deed is intended to secure further advances.

 

10

--------------------------------------------------------------------------------


 

6.                                     DEALING WITH SECURED ASSETS

 

6.1                              Negative pledge

 

The Company shall not, without the prior written consent of the Security Agent,
at any time during the subsistence of this Deed, create or permit to exist any
security (other than the Charge) over the Deposit or the Accounts.

 

6.2                              Disposal of assets

 

The Company shall not enter into a single transaction or a series of
transactions (whether related or not) and whether voluntary or involuntary to
sell, transfer, assign, lease, licence or otherwise dispose of any interest in
the Deposit or the Accounts (otherwise than pursuant to this Deed or the
Facility Agreement).

 

7.                                     RESTRICTIONS

 

Upon the occurrence of an Enforcement Event which is continuing, or as otherwise
prohibited under the Facility Agreement, the Company shall not be entitled to
receive, withdraw or otherwise transfer all or any part of the credit balance
from time to time on the Accounts and Deposit:

 

(A)                            except with the prior written consent of the
Security Agent; or

 

(B)                            unless there are no remaining Secured Obligations
and the Security has been discharged in full in accordance with clause 8
(Release).

 

8.                                     RELEASE

 

8.1                              Release of deposit

 

If the Security Agent is satisfied that:

 

(A)                               all Secured Obligations have been
unconditionally and irrevocably paid or discharged in full and the Facility
Agreement has been terminated and the Security Agent and the Secured Parties
have no further actual or contingent obligations to make advances or provide
other financial accommodation to the Borrower or any other party under the
Facility Agreement; or

 

(B)                               security or a guarantee for the Secured
Obligations, in each case acceptable to the Security Agent, has been provided in
substitution for this Deed, or

 

then, subject to the remainder of this clause 8 (Release), the Security Agent
shall at the request and cost of the Company take whatever action is necessary
to release the Deposit and Accounts from the Charge.

 

11

--------------------------------------------------------------------------------


 

8.2                              Reinstatement

 

If the Security Agent reasonably considers, on the basis of independent legal
advice, that any payment to, or security or guarantee provided in relation to
the Secured Obligations to it is capable of being avoided, reduced or
invalidated by virtue of applicable law, notwithstanding any re-assignment or
discharge of the Deposit, the liability of the Company under this Deed and the
Charge shall continue as if such amounts had not been paid or as if any such
security or guarantee had not been provided.

 

9.                                     ENFORCEMENT

 

9.1                              Appropriation

 

(A)                               Immediately upon and at any time after the
occurrence of an Enforcement Event which is continuing, or as otherwise
permitted under the Facility Agreement, the Security Agent shall be entitled,
and is hereby irrevocably and unconditionally authorised, without giving prior
notice to the Company or obtaining the consent of the Company but at the cost of
the Company, to apply, set-off or transfer the whole or any part of the Deposit
(whether or not then payable) in or towards payment or other satisfaction of the
Secured Obligations or any part thereof in such order as the Security Agent
shall (in its absolute discretion) determine and thereafter in payment of any
surplus to the Company or other person entitled to it.

 

(B)                               On exercising its rights under this clause 9.1
(Appropriation) the Security Agent shall serve a Notice of an Enforcement Event
on the Account Bank and shall copy any such notice to KECI.

 

(C)                               The Account Bank agrees, immediately upon
receipt of a Notice of an Enforcement Event:

 

(i)                                  to comply with all directions for or in
connection with the Accounts whatsoever given by the Authorised Signatories of
the Security Agent and as more specifically set out in the Notice of an
Enforcement Event (without reference to and regardless of any inconsistent
request or Instruction from KECI); and

 

(ii)                               not to comply with the terms of any
Instruction or other demand, direction or request in relation to any of the
Accounts from any person other than the Security Agent unless it has been
approved in writing by the Security Agent.

 

9.2                              Financial collateral regulations

 

(A)                            To the extent that any of the Accounts and the
Deposit, this Deed and the rights and obligations of the parties under this
Deed, constitute a “security financial collateral arrangement” (as defined in
and for the purposes of, the Financial Collateral Arrangements (No. 2)
Regulations 2003 (SI 2003/3226) (the

 

12

--------------------------------------------------------------------------------


 

“Regulations”)), the Security Agent shall have the benefit of all of the rights
of a collateral taker conferred upon it by the Regulations, including the right
to appropriate all or any part of the financial collateral (as defined in the
Regulations) in or towards discharge of the Secured Obligations in such order as
the Security Agent shall (in its absolute discretion) determine and thereafter
in payment of any surplus to the Company or other person entitled to it.

 

(B)                               The parties agree that the value of the
financial collateral (as defined in the Regulations) so appropriated shall be
the amount standing to the credit of the Accounts (or any new account opened
pursuant to clause 5.6 (New account), together with any accrued but unposted
interest, at the time the right of appropriation is exercised.  The parties
agree that the method of valuation provided for in this Deed is a commercially
reasonable method of valuation for the purposes of the Regulations.

 

9.3                              Section 93 Law of Property Act 1925

 

Section 93 of the Law of Property Act 1925 shall not apply to this Deed.

 

10.                              CERTIFICATES AND DETERMINATIONS

 

For all purposes, including any legal proceedings:

 

(A)                               a determination by the Security Agent; or

 

(B)                               a copy of a certificate signed by an officer
of the Security Agent,

 

of the amount of any indebtedness comprised in the Secured Obligations and/or
the amount standing to the credit of the Accounts for the time being or at any
time shall, in the absence of manifest error, be conclusive evidence against the
Company as to such amount.

 

11.                              COVENANT TO PAY

 

The Company shall pay and discharge all Secured Obligations in accordance with
the Facility Agreement or, as the case may be, this Deed.

 

13

--------------------------------------------------------------------------------


 

PART 3
ACCOUNT BANK AGREEMENT

 

12.                              THE ACCOUNTS

 

(A)                               The Accounts shall be maintained at an office
of the Account Bank in London or such other jurisdiction approved by the
Facility Agent (acting reasonably).  For the avoidance of doubt, nothing in this
clause 12(A) shall create any obligation on the Account Bank to establish an
account in another location other than in London.

 

(B)                               The Accounts shall be denominated in US
Dollars.  Any sum constituting interest paid in respect of the credit balance of
the Accounts shall be treated in the same manner as any other sum credited to
the Accounts.

 

(C)                               The Account Bank is hereby notified that
pursuant to this Deed KECI has charged to the Security Agent all its rights,
title and interests in and to the Deposit and the Accounts from time to time.

 

(D)                               The Accounts shall be maintained by KECI at
all times prior to the Discharge Date at which time the Facility Agent will
notify the Account Bank in writing that the Accounts are no longer required to
be maintained.

 

13.                              OPERATION OF THE ACCOUNTS

 

13.1                       Compliance with the Facility Agreement

 

(A)                               KECI shall operate the Accounts in accordance
with the provisions of the Facility Agreement and shall not:

 

(i)                                    request withdrawals from the Accounts
except where expressly permitted under the provisions of the Facility Agreement;
or

 

(ii)                                 pay any moneys into the Accounts except in
accordance with the provisions of the Facility Agreement.

 

13.2                       Instructions

 

(A)                            Except as required by applicable law, the Account
Bank shall not accept or act upon any Instruction or request to make any payment
or transfer to or from, or otherwise to transact any other dealing in relation
to the Accounts:

 

(i)                                    from any person other than KECI, the
Facility Agent or the Security Agent, as specified by this Deed; and

 

(ii)                                 unless such Instruction or request from
either the Facility Agent, the Security Agent or KECI is in written format.

 

14

--------------------------------------------------------------------------------


 

(B)                               Subject to the terms of this Deed and so long
as no Default Notice has been issued by the Facility Agent which has not been
revoked by a Default Revocation Notice, KECI may give, and the Account Bank may
accept and act upon, Instructions regarding the operation of the Accounts in
accordance with the customary banking practice of the Account Bank in the
jurisdiction concerned, subject to the terms of this Deed, the Deposit
Agreements or any other Finance Document.

 

(C)                               Withdrawals or transfers may, subject to
clause 14 (Default) and clause 9 (Enforcement), be made from the Accounts
provided that:

 

(i)                                  the withdrawal or transfer is in compliance
with the terms of this Deed, the Deposit Agreements or any other Finance
Document;

 

(ii)                               the withdrawal or transfer is based on
cleared funds; and

 

(iii)                            the Accounts may not be overdrawn at any time.

 

(D)                               KECI shall not exercise any right which it may
have under any applicable law to instruct the Account Bank to transfer any
amount standing to the credit of the Accounts to KECI or to its order in any
manner which is or would be inconsistent with any of the provisions of this
Deed, the Deposit Agreements or any other Finance Document.

 

(E)                                KECI, the Facility Agent and the Security
Agent shall each, from time to time by letter addressed to the other parties
and, in the case of KECI, signed by a director of KECI duly authorised to sign:

 

(i)                                  designate in writing the individuals
authorised to sign Instructions, notices, communications or documents to be
made, given or delivered under this Deed on its behalf;

 

(ii)                               supply to the other parties specimen
signatures of those individuals; and

 

(iii)                            it is acknowledged by the parties that KECI has
given a notice (to the Account Bank only) for the purpose of this clause 13.2
(Instructions) prior to the date of this Deed.

 

(F)                                 The Account Bank shall be entitled to rely
on any Instruction, notice, communication or document believed by it in good
faith to be genuine, correct and duly authorised, and to have been communicated
or signed by the person by or on behalf of whom it purports to be communicated
or signed and shall not be liable to any of the parties to this Deed for any of
the consequences of such reliance.

 

(G)                               The Account Bank shall not have any
responsibility to any of the parties to this Deed if any Instruction which
should be given by the Facility Agent to the Account Bank under or in connection
with this Deed is not received by the Account Bank or is not made at the time it
should be made.

 

15

--------------------------------------------------------------------------------


 

(H)                              Without prejudice to paragraph (F), where the
Account Bank receives any Instruction in accordance with the terms of this
clause 13.2 (Instructions) which it believes to be genuine, correct and duly
authorised, and to have been communicated or signed by the person by or on
behalf of whom it purports to be communicated or signed, the Account Bank shall
not have any responsibility to:

 

(i)                                    ensure that the information set out
therein is correct;

 

(ii)                                 check or enquire as to whether any
condition contained therein has been met or will be fulfilled;

 

(iii)                              check or enquire as to whether such
Instruction has been properly given; or

 

(iv)                             enquire as to the purpose or nature of any
request for a withdrawal from the Accounts contained therein.

 

(I)                                   The Account Bank and KECI confirm that the
Accounts will be operated in a manner that provides a written statement of all
transactions carried out on such Accounts including, for the avoidance of doubt,
all transactions for which Instructions were given to the Account Bank via the
Account Bank’s electronic banking system and, as at any given date, of the
balance standing to the credit of the Accounts, and the Account Bank confirms
that such statements will be made available to KECI and the Security Agent at
the end of each calendar month and as may otherwise reasonably be requested from
time to time.

 

(J)                                   The Account Bank shall be entitled to deal
with money paid to it by KECI for the purposes of this Deed in the same manner
as other money paid to a banker by its customers, except that (a) it
acknowledges that it is not entitled to, and undertakes not to claim or exercise
any lien, right of set-off, combination or other similar right with respect to
moneys standing to the credit of the Accounts are held or are in the course of
being credited to it; and (b) it shall not be liable to account to KECI for any
interest or other amounts in respect of the money, save for interest borne under
clause 13.5 (Interest).

 

(K)                              The Account Bank confirms that it has not
received any other notice of any Security Interest, nor is it otherwise aware of
any Security Interest, in respect of the Accounts in favour of any person other
than the Security Agent.

 

13.3                       Operating procedures

 

(A)                               Detailed operating procedures for the Accounts
shall, subject to clause 13.3(B)(iii) (Operating procedures), be agreed from
time to time between KECI and the Account Bank.

 

(B)                               Each of the parties to this Deed agrees and
acknowledges that:

 

(i)                                  there shall be no operation of the Accounts
except in accordance with the provisions of this Deed and the Facility
Agreement;

 

16

--------------------------------------------------------------------------------


 

(ii)                               the operating procedures shall be amended
from time to time as agreed in writing between KECI, the Account Bank and the
Security Agent (each acting reasonably); and

 

(iii)                            in the event of inconsistency between the
operating procedures agreed in accordance with clause 13.3(A) (Operating
procedures) and the terms of this Deed, the latter shall prevail.

 

13.4                       Fees

 

(A)                            Subject to the Facility Agreement, KECI shall pay
to the Account Bank such transaction charges and other fees, costs and expenses
(including value added tax where applicable) as the Account Bank and KECI shall
separately agree in writing for carrying out the relevant transactions and are
payable from time to time by KECI.

 

(B)                            KECI will pay to the Account Bank, within fifteen
Business Days of demand, the amount of all charges, costs and expenses payable
by KECI to the Account Bank pursuant to clause 13.4(A) (Fees).

 

(C)                            The fees, commissions and expenses payable to the
Account Bank for services rendered and the performance of its obligations under
this Deed shall not be abated by any remuneration or other amounts or profits
receivable by the Account Bank (or to its knowledge by any of its associates) in
connection with any transaction effected by the Account Bank with or for KECI.

 

13.5                       Interest

 

(A)                            Each sum credited to the Accounts from time to
time shall, from the time it is credited until the time it is withdrawn from the
Accounts, bear interest at such commercially appropriate rate as may be agreed
from time to time by the Account Bank and KECI provided that the Account Bank
may, at any time, apply a new rate of interest to the Accounts, which new rate
shall be effective on a date no less than 30 Business Days after the Account
Bank has given written notice to KECI of the same.

 

(B)                            Subject to KECI maintaining Cash Collateral in
the Accounts in compliance with its obligations under the Facility Agreement and
providing an Enforcement Event has not occurred and is continuing, all interest
earned on the balance standing to the credit of the Accounts shall be credited
to the account (which is not secured under this Deed) as notified by KECI to the
Account Bank.

 

13.6                       Information

 

KECI irrevocably instructs and authorises the Account Bank to disclose to the
Facility Agent or the Security Agent (as the case may be), without any reference
to or further authority from KECI and without any inquiry by the Account Bank as
to the justification for such disclosure, such information relating to the
Accounts as the Facility Agent, or the Security Agent (as the case may be) may
request from time to time.  All such

 

17

--------------------------------------------------------------------------------


 

information provided by the Account Bank shall be deemed to have been provided
on behalf of KECI and each Secured Party is subject to the confidentiality
undertaking contained in Schedule 6 (Form of Confidentiality Undertaking) of the
Facility Agreement in relation to such information.

 

13.7                       Terms of appointment of the Account Bank

 

(A)                            The Account Bank is authorised and regulated by
the Financial Services Authority.  Nothing in this Deed shall require the
Account Bank to carry on an activity of the kind specified by any provision of
Part II (other than article 5 (accepting deposits)) of the Financial Services
and Markets Act 2000 (Regulated Activities) Order 2001, or to lend money to
KECI.

 

(B)                            The Account Bank shall be obliged to perform such
duties and only such duties as are expressly set out in this Deed and no implied
duties or obligations of any kind (including without limitation duties or
obligations of a fiduciary or equitable nature) shall be read into this Deed
against the Account Bank.

 

(C)                            Any of the Account Bank, its officers, directors
and employees may accept deposits from, lend money to and generally engage or be
interested in any kind of lending, financial or other business with KECI and any
other party to any Finance Documents.

 

(D)                            The Account Bank shall be entitled to take any
action or to refuse to take any action which the Account Bank regards as
necessary for the Account Bank to comply with any applicable law, regulation or
fiscal requirement, or the rules, operating procedures or market practice of any
relevant stock exchange or other market or clearing system.

 

(E)                             The Account Bank may collect, use and disclose
personal data about KECI and/or other transaction parties (if any are an
individual) or individuals associated with KECI and/or other transaction
parties, so that the Account Bank can carry out its obligations to KECI and for
other related purposes, including auditing, monitoring and analysis of its
business, fraud and crime prevention, money laundering, legal and regulatory
compliance and the marketing by the Account Bank or members of the Account
Bank’s corporate group of other services.  The Account Bank will keep the
personal data up to date.  The Account Bank may also transfer the personal data
to any country (including countries outside the European Economic Area where
there may be less stringent data protection laws) to process information on the
Account Bank’s behalf.  Wherever it is processed, the personal data will be
protected by a strict code of secrecy and security to which all members of the
processing agent’s corporate group, their staff and any third parties are
subject, and will only be used in accordance with the Account Bank’s
instructions.

 

(F)                              The Account Bank may consult with legal and
other professional advisers and the opinion of the advisers shall be full and
complete protection in respect of any action taken, omitted or suffered under
this Deed in good faith and in accordance with the opinion of the advisers.

 

18

--------------------------------------------------------------------------------


 

(G)                            The Account Bank shall not be under any
obligation to take any action under this Deed which it expects will result in
any expense or liability accruing to it, the payment of which within a
reasonable time is not, in its opinion, assured to it.

 

(H)                           Any corporation into which the Account Bank may be
merged or converted, or any corporation with which the Account Bank may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Account Bank shall be a party, or any corporation to
which the Account Bank shall sell or otherwise transfer all or substantially all
of its assets shall, on the date when the merger, conversion, consolidation or
transfer becomes effective and to the extent permitted by any applicable laws,
become the successor Account Bank under this Deed without the execution or
filing of any paper or any further act on the part of the parties to this Deed,
unless otherwise required by KECI, and after the said effective date all
references in this Deed to the Account Bank shall be deemed to be references to
such successor corporation.  Written notice of any such merger, conversion,
consolidation or transfer shall immediately be given to the KECI by the Account
Bank.

 

14.                              DEFAULT

 

14.1                       Default Notice

 

(A)                            The Facility Agent shall only be entitled to
serve a Default Notice to the Account Bank where a Default or an Event of
Default has occurred and is continuing and has not been waived under the
Facility Agreement.

 

(B)                            Upon receipt by the Account Bank of a Default
Notice, KECI and the Account Bank agree that no amount may be withdrawn or
transferred from the Account and the Account Bank shall not comply with any
Instruction or other demand, direction or request for such a withdrawal or
transfer (except a Default Revocation Notice, Notice of an Enforcement Event or
as ordered by any court) in respect of the Accounts unless and until the Account
Bank has received a Default Revocation Notice (revoking the corresponding
Default Notice).

 

(C)                            Once a Default Notice has been given, it will
continue in force and the provisions of clause 14.1(B) (Default Notice) will
apply until the Account Bank receives a Default Revocation Notice from the
Facility Agent.

 

(D)                            The Facility Agent shall copy each notice given
pursuant to this clause 14.1 (Default Notice) forthwith to KECI.

 

(E)                             To the extent permitted under this clause 14
(Default), during the period between receipt by KECI of the copy of a Default
Notice and receipt of a copy of a corresponding Default Revocation Notice, KECI
shall present all Instructions or other directions or requests and all
certificates given by KECI regarding the operation of the Accounts in a timely
fashion to the Facility Agent for information.

 

(F)                              Where the Account Bank has received a Default
Notice, which has not been the subject of a corresponding Default Revocation
Notice, the Account Bank shall

 

19

--------------------------------------------------------------------------------


 

make withdrawals from the Accounts and take all other action in relation to the
Accounts solely as instructed by the Security Agent (or as ordered by any
court).

 

14.2                       Default Revocation Notice

 

(A)                            The Facility Agent shall give a Default
Revocation Notice to the Account Bank (copied to KECI) promptly after being
satisfied that no Default or Event of Default is continuing under the Facility
Agreement.

 

(B)                            For the avoidance of doubt, if any waiver given
in respect of any Default expires, or if any condition relating to such waiver
is not or ceases to be satisfied, or if such waiver is revoked or otherwise
ceases to apply, the Facility Agent shall not be restricted from serving a
further Default Notice in respect of the relevant Default.

 

15.                              ACCESS TO BOOKS AND RECORDS

 

The Account Bank shall provide to the Facility Agent and KECI, not less than
five Business Days after the end of each calendar year quarter, a full statement
of all payments (including the relevant account balance) into and from the
Accounts.

 

16.                              CONFIDENTIALITY

 

The Account Bank shall keep confidential all information made available to it
by, or by any person on behalf of, any other party to this Deed and shall not
disclose any such information to any third party without the prior written
consent of KECI, the Security Agent and the Facility Agent unless such
disclosure is:

 

(A)                            made to a sub-custodian for the purpose of
arrangements made in accordance with this Deed;

 

(B)                            made to an Affiliate of the Account Bank and is
necessary for such Affiliate to comply with any law provided that prior to such
disclosure the relevant Affiliate has given an undertaking to be bound by the
confidentiality provisions of this clause 16 (Confidentiality);

 

(C)                            made in connection with any proceedings, claims
or suits arising out of or in connection with this Deed, to the extent that the
Account Bank reasonably considers it necessary to protect its interests;

 

(D)                            required by an order of a court of competent
jurisdiction;

 

(E)                             made or required pursuant to any law in
accordance with which the Account Bank is required to act;

 

(F)                              made to its auditors for the purpose of
enabling them to undertake any audit or to its legal advisers when seeking bona
fide legal advice in connection with this Deed; or

 

20

--------------------------------------------------------------------------------


 

(G)                               limited to information which has been
published or announced in conditions free from confidentiality or has otherwise
entered the public domain without default on the part of the Account Bank or has
become known by the Account Bank before being disclosed by or on behalf of KECI,
the Security Agent or either Facility Agent or has lawfully been obtained after
that date other than from a source connected with KECI, the Security Agent or
the Facility Agent.

 

17.                              ACCOUNT BANK EXONERATION

 

17.1                       Exoneration

 

(A)                               The Account Bank may rely on the provisions of
clause 23.2 (Duties of the Facility Agent), clause 23.3 (No fiduciary duties),
clause 23.4 (Business with the Group), clause 23.5 (Rights and discretions of
Agents), clause 23.7 (Responsibility for documentation) and clause 23.8
(Exclusion of liability) of the Facility Agreement individually, as if such
provisions were set out in full in this Deed, substituting references to the
Facility Agent or the Agent with references to the Account Bank.

 

(B)                               The Account Bank shall not be liable to KECI
or any other person for any action it may properly take in reliance in good
faith upon any written notice or request given to it by KECI or the Security
Agent or the Facility Agent (including any withdrawals made pursuant to
clause 13.2 (Instructions)), including where such notice or request causes the
Accounts to become overdrawn.

 

(C)                               The Account Bank does not have and does not
accept any responsibility for:

 

(i)                                    the accuracy and/or completeness of any
information (other than statements provided in accordance with clause 15 (Access
to books and records); or

 

(ii)                                 the legality, validity, effectiveness,
adequacy or enforceability of any document made or executed in connection with
this Deed.

 

(D)                               KECI agrees that it shall not assert or seek
to assert against any director, officer or employee of the Account Bank any
claim it might have against the Account Bank in respect of the matters referred
to in this clause 17 (Account Bank exoneration).

 

17.2                       Excluded obligation of Account Bank

 

(A)                               Subject to clause 19 (Liability) and
exercising the banker’s duty of care, the Account Bank shall not:

 

(i)                                    be bound to enquire as to the occurrence
or otherwise of a Default;

 

(ii)                                 be bound to enquire as to the performance
by any other party to this Deed of its obligations hereunder;

 

21

--------------------------------------------------------------------------------


 

(iii)                              be bound to account to any other party hereto
for any sum or the profit element of any sum received by it for its own account;
or

 

(iv)                             be under any fiduciary duty towards any other
party hereto or under any obligations other than those for which express
provision is made in this Deed or in any operating procedures determined under
clause 13.3 (Operating procedures).

 

17.3                       Indemnity

 

KECI shall indemnify the Account Bank on demand against any cost, loss,
liability, claim, action, damages, expenses or demands (together, “Losses”)
incurred by or made against the Account Bank in acting as the Account Bank under
this Deed, except to the extent that any Losses result from its own wilful
default, gross negligence or fraud or that of its officers, directors or
employees.

 

18.                              CUSTODY OF DOCUMENTS

 

(A)                            The Account Bank, the Facility Agent and the
Security Agent undertake that they shall not deliver this Deed into a country
that would result in this Deed (or any party to it) becoming subject to (or
liable for payment of) any stamp duty, documentary taxes or any other similar
tax, charge or impost (or any obligation upon a member of the Group to reimburse
any other person for such a payment).

 

(B)                            Paragraph (A) above shall not apply to the
Account Bank, the Facility Agent or the Security Agent at any time at which such
party either (i) has a right to take Enforcement Action; or (ii) has the written
consent of KECI.

 

19.                              LIABILITY

 

(A)                            The Account Bank will only be liable to KECI for
losses, liabilities, costs, expenses and demands arising directly from the
performance of its obligations under this Deed suffered by or occasioned to KECI
(“Liabilities”) to the extent that the Account Bank has been negligent,
fraudulent or in wilful default (including any wilful breach of the terms of
this Deed) in respect of its obligations under this Deed.  The Account Bank
shall not otherwise be liable or responsible for any Liabilities or
inconvenience which may result from anything done or omitted to be done by it in
connection with this Deed.

 

(B)                            Liabilities arising under clause
19(A) (Liability) shall be limited to the amount of KECI’s actual loss.  Such
actual loss shall be determined (i) as at the date of default of the Account
Bank or, if later, the date on which the loss arises as a result of such
default, and (ii) without reference to any special conditions or circumstances
known to the Account Bank at the time of entering into the Agreement, or at the
time of accepting any relevant instructions, which increase the amount of the
loss.  In no event shall the Account Bank be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for

 

22

--------------------------------------------------------------------------------


 

special, punitive or consequential damages, whether or not the Account Bank has
been advised of the possibility of such loss or damages.

 

(C)                               The liability of the Account Bank under clause
19(A) (Liability) will not extend to any Liabilities arising through any acts,
events or circumstances not reasonably within its control, or resulting from the
general risks of investment in or the holding of assets in any jurisdiction,
including, but not limited to, Liabilities arising from: nationalisation,
expropriation or other governmental actions; any law, order or regulation of a
governmental, supranational or regulatory body; regulation of the banking or
securities industry including changes in market rules or practice, currency
restrictions, devaluations or fluctuations; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; and strikes or industrial action.

 

23

--------------------------------------------------------------------------------


 

PART 4
MISCELLANEOUS

 

20.                              STAMP TAXES

 

The Company shall, within five Business Days of demand, pay and indemnify the
Security Agent and the Account Bank against any cost, loss or liability that the
Security Agent or the Account Bank incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Deed (other than
in respect of an assignment or transfer by a Security Agent) in accordance with
clause 11.5 (Stamp taxes) of the Facility Agreement.

 

21.                              COSTS AND EXPENSES

 

21.1                       Transaction Expenses

 

The Company shall within fifteen Business Days of written demand pay to the
Security Agent (or other relevant Finance Party) all costs and expenses
(including legal fees) reasonably incurred:

 

(A)                               in connection with the negotiation,
preparation, printing and execution of this Deed; and

 

(B)                               in responding to evaluating, negotiating,
preparing, printing, execution of or complying with, an amendment, waiver or
consent requested by the Company relating to this Deed.

 

21.2                       Enforcement Costs

 

The Company shall within five Business Days of written demand pay to the
Security Agent and each of the Secured Parties the amount of all documented
costs and expenses (including legal fees) incurred by the Security Agent or the
relevant Secured Party in connection with the enforcement or attempted
enforcement of, or the preservation of rights under, this Deed.

 

22.                              POWER OF ATTORNEY

 

22.1                       Appointment

 

The Company hereby appoints as its attorney, irrevocably (within the meaning of
section 4 of the Powers of Attorney Act 1971) and by way of security for the
performance of its obligations under this Deed, the Security Agent and any
person nominated in writing by the Security Agent severally (with full powers of
substitution and delegation), on its behalf and in its name or otherwise and as
its act and deed, at such time and in such manner as the attorney may think fit:

 

(A)                               to take any action which it is obliged to take
under this Deed but has not taken; and

 

24

--------------------------------------------------------------------------------


 

(B)                               to take any action required to enable the
Security Agent to exercise all or any of the rights, powers, authorities and
discretions conferred on it by or pursuant to this Deed or by law,

 

and the taking of action by the attorney or attorneys shall (as between the
attorney and any third party) be conclusive evidence to any third party of its
right to take such action.

 

22.2                       Ratification

 

The Company undertakes to ratify and confirm everything that any attorney does
or purports to do in the exercise or purported exercise of the power of attorney
in clause 22.1 (Appointment).

 

23.                              ASSIGNMENT

 

23.1                       Assignment by the security agent

 

The Security Agent may at any time, without the consent of the Company, assign
or transfer any of its rights and obligations under this Deed to any person to
whom its rights and obligations under the Facility Agreement may be assigned or
transferred.

 

23.2                       Assignment by the Company

 

The Company shall not assign or transfer, or attempt to assign or transfer, any
of its rights or obligations under or in respect of this Deed.

 

23.3                       Assignment by the Account Bank

 

The Account Bank shall not assign or transfer, or attempt to assign or transfer,
any of its rights or obligations under or in respect of this Deed.

 

24.                              AMENDMENTS

 

This Deed may not be amended, modified or waived in any respect, without the
prior written consent of the Security Agent and the Account Bank given with
express reference to this clause 24 (Amendments) (such consent not to be
unreasonably withheld or delayed).

 

25.                              REMEDIES AND WAIVERS

 

No delay or omission on the part of the Security Agent or the Account Bank in
exercising any right provided by law or under this Deed shall impair, affect or
operate as a waiver of that or any other right.  The single or partial exercise
by the Security Agent or the Account Bank of any right shall not, unless
otherwise expressly stated, preclude or prejudice any other or further exercise
of that, or the exercise of any other, right.  The rights of the Security Agent
and the Account Bank under this Deed are in addition to and do not affect any
other rights available to it by law.

 

25

--------------------------------------------------------------------------------


 

26.                              EXECUTION AS A DEED

 

Each of the parties intends this Deed to be a deed and confirms that it is
executed and delivered as a deed, notwithstanding the fact that any one of the
parties may only execute it under hand.

 

27.                              COUNTERPARTS

 

This Deed may be executed in any number of counterparts, and by the parties to
this Deed on separate counterparts, but will not be effective until each such
party has executed at least one counterpart.  Each counterpart shall constitute
an original of this Deed, but all the counterparts will together constitute one
and the same instrument.

 

28.                              JURISDICTION

 

(A)                               The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Deed (including a dispute regarding the existence, validity or termination of
this Deed) (a “Dispute”).

 

(B)                               The parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no party will argue to the contrary.

 

(C)                               This clause 28 (Jurisdiction) is for the
benefit of only the Security Agent and the Account Bank.  As a result, the
Security Agent and the Account Bank shall not be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction.  To the
extent allowed by law, the Security Agent and the Account Bank may take
concurrent proceedings in any number of jurisdictions.

 

29.                              GOVERNING LAW

 

This Deed is governed by and is to be construed in accordance with English law.

 

30.                              SERVICE OF PROCESS

 

(A)                               Without prejudice to any other mode of service
allowed under any relevant law, the Company:

 

(i)                                    irrevocably appoints Trusec Limited of 2
Lambs Passage, London EC1Y 8BB (the “Process Agent”) as its agent for service of
process in relation to any Dispute before the English courts in connection with
this Deed;

 

(ii)                                 irrevocably agrees that any Service
Document may be sufficiently and effectively served on it in connection with any
dispute in England by service on the Process Agent (or any replacement agent
appointed pursuant to paragraph (B) of this clause 30 (Service of process); and

 

26

--------------------------------------------------------------------------------


 

(iii)                            irrevocably agrees that failure by a process
agent to notify the Company of the process will not invalidate the proceedings
concerned.

 

(B)                               If the agent referred to in paragraph (A) of
this clause 30 (Service of process) (or any replacement agent appointed pursuant
to this paragraph (B)) at any time ceases for any reason to act as such, as the
case may be, the Company shall as soon as reasonably practicable appoint a
replacement agent to accept service having an address for service in England and
shall notify the Security Agent of the name and address of the replacement
agent; failing such appointment and notification, the agent referred to in
paragraph (A) of this clause 30 (Service of process) (or any replacement agent
appointed pursuant to this paragraph (B)) shall continue to be authorised to act
as agent for service of process in relation to any proceedings before the
English courts on behalf of the relevant party and shall constitute good
service.

 

(C)                               Any document addressed in accordance with
clause 30(A) (Service of process) shall be deemed to have been duly served if:

 

(i)                                    left at the specified address, when it is
left; or

 

(ii)                                 sent by first class post, two clear
Business Days after posting.

 

(D)                               For the purposes of this clause 30 (Service of
process), “Service Document” means a writ, summons, order, judgment or other
document relating to or in connection with any Dispute.

 

Nothing contained herein shall affect the right to serve process in any other
manner permitted by law.

 

IN WITNESS of which this document has been signed on behalf of the Security
Agent, the Facility Agent and the Account Bank and executed as a deed by the
Company and is delivered on the date stated at the beginning of this Deed.

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1
DETAILS OF THE ACCOUNTS

 

Name:

Kosmos Energy Credit International

Number:

10172726661

 

 

Name:

Kosmos Energy Credit International

Number:

10272726661

 

 

Name:

Kosmos Energy Credit International

Number:

10372726661

 

 

Name:

Kosmos Energy Credit International

Number:

10472726661

 

 

Name:

Kosmos Energy Credit International

Number:

10572726661

 

 

Name:

Kosmos Energy Credit International

Number:

10672726661

 

 

Name:

Kosmos Energy Credit International

Number:

10772726661

 

28

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

10872726661

 

 

Name:

Kosmos Energy Credit International

Number:

10972726661

 

 

Name:

Kosmos Energy Credit International

Number:

11072726661

 

 

Name:

Kosmos Energy Credit International

Number:

11172726661

 

 

Name:

Kosmos Energy Credit International

Number:

11272726661

 

 

Name:

Kosmos Energy Credit International

Number:

11372726661

 

 

Name:

Kosmos Energy Credit International

Number:

11472726661

 

 

Name:

Kosmos Energy Credit International

Number:

11572726661

 

29

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

11672726661

 

 

Name:

Kosmos Energy Credit International

Number:

11772726661

 

 

Name:

Kosmos Energy Credit International

Number:

11872726661

 

 

Name:

Kosmos Energy Credit International

Number:

11972726661

 

 

Name:

Kosmos Energy Credit International

Number:

12072726661

 

 

Name:

Kosmos Energy Credit International

Number:

12172726661

 

 

Name:

Kosmos Energy Credit International

Number:

12272726661

 

30

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

12372726661

 

 

Name:

Kosmos Energy Credit International

Number:

12472726661

 

 

Name:

Kosmos Energy Credit International

Number:

12572726661

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 2
DETAILS AND ENFORCEMENT NOTICES

 

Part I
Default Notice

 

[Letterhead of Facility Agent]

 

To:                            Societe Generale, London Branch (as the Account
Bank)
SG House
41 Tower Hill
EC3N 4SG
London, UK

 

Fax:        +44 20 7676 6661

 

F.A.O.:    Mirela Kubicka and Muzaffar Khalmirzaev

 

cc:                               Kosmos Energy Credit International
P.O. Box 32322
4th Floor Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

cc:                               Kosmos Energy Credit International
c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

cc:                               Societe Generale, London Branch (as the
Security Agent)
SG House
41 Tower Hill
EC3N 4SG
London, UK

 

Fax:        +44 20 7676 6661

 

F.A.O.:    Mirela Kubicka and Muzaffar Khalmirzaev

 

32

--------------------------------------------------------------------------------


 

[Date]

 

Dear Sirs,

 

Default Notice

 

1.                                     We refer to the Charge on Cash Deposits
and Account Bank Agreement dated [        ] made between, inter alios, Kosmos
Energy Credit International (“KECI”), you as the Account Bank and us as Facility
Agent (the “Agreement”).

 

Terms defined in the Agreement shall, unless otherwise defined herein, have the
same meaning in this Default Notice.

 

2.                                     We hereby give you notice that a Default
has occurred and KECI’s right to withdraw money from the Accounts is restricted
in accordance with the terms of clause 13 (Default) of the Agreement.

 

3.                                    Pursuant to clause 13 (Default) of the
Agreement, we hereby notify and instruct you that no amount may be withdrawn or
transferred from the Accounts, and that you shall not comply with any
Instruction or other demand, direction or request for such a withdrawal or
transfer (except a Notice of an Enforcement Event) in respect of the Accounts,
unless and until:

 

(a)                                 we have notified you in writing (signed by
an Authorised Signatory) that an amount or amounts may be withdrawn or
transferred by KECI from the Accounts in accordance with such Instruction,
demand, direction or request; or

 

(b)                                 a Default Revocation Notice has been
delivered to you from us.

 

4.                                     This Default Notice shall remain in force
until a Default Revocation Notice has been delivered to you by us.

 

This Default Notice shall be governed by and construed in accordance with
English law.

 

Yours faithfully,

 

 

 

 

 

For and on behalf of

 

 

 

SOCIETE GENEALE, LONDON BRANCH

 

as Facility Agent

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Part II
Default Revocation Notice

 

[Letterhead of Facility Agent]

 

To:                            Societe Generale, London Branch (as the Account
Bank)
SG House
41 Tower Hill
EC3N 4SG
London, UK

 

Fax:        +44 20 7676 6661

 

F.A.O.:    Mirela Kubicka and Muzaffar Khalmirzaev

 

Email:    Mirela.kubicka@sgcib.com,

Muzaffar.Khalmirzaev@sgcib.com; and

par-oper-tsu-mm@sgcib.com

 

cc:                               Kosmos Energy Credit International
P.O. Box 32322
4th Floor Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

cc:                               Kosmos Energy Credit International
c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

cc:                                Societe Generale, London Branch (as the
Security Agent)

SG House



34

--------------------------------------------------------------------------------


 

41 Tower Hill
EC3N 4SG
London, UK

 

Fax:        +44 20 7676 6661

 

F.A.O.:    Mirela Kubicka and Muzaffar Khalmirzaev

 

[Date]

 

Dear Sirs,

 

Default Revocation Notice

 

1.                                     We refer to clause 13 (Default) of the
Charge on Cash Deposits and Account Bank Agreement dated [        ] made
between, inter alios, Kosmos Energy Credit International (“KECI”), you as the
Account Bank and us as Facility Agent (the “Agreement”) and the Default Notice
addressed to you dated [               ].

 

Terms defined in the Agreement shall have the same meaning in this Default
Revocation Notice.

 

2.                                      We hereby revoke the Default Notice
referred to in paragraph 1.

 

This Default Revocation Notice shall be governed by and construed in accordance
with English law.

 

Yours faithfully,

 

 

 

 

 

For and on behalf of

 

SOCIETE GENERALE, LONDON BRANCH

 

as Facility Agent

 

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Part III
Notice of an Enforcement Event

 

[Letterhead of Security Agent]

 

To:                            Societe Generale, London Branch (as the Account
Bank)
SG House
41 Tower Hill
EC3N 4SG
London, UK

 

Fax:        +44 20 7676 6661

 

F.A.O.:    Mirela Kubicka and Muzaffar Khalmirzaev

 

Email:    Mirela.kubicka@sgcib.com,

Muzaffar.Khalmirzaev@sgcib.com; and

par-oper-tsu-mm@sgcib.com

 

cc:                               Kosmos Energy Credit International
P.O. Box 32322
4th Floor Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

cc:                               Kosmos Energy Credit International
c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

Fax:        (345) 946 4090

 

F.A.O.:    Andrew Johnson

 

36

--------------------------------------------------------------------------------


 

[Date]

 

Dear Sirs,

 

Notice of an Enforcement Event

 

1.                                     We refer to the Charge on Cash Deposits
and Bank Account Agreement dated [                 ] made between inter alios
Kosmos Energy Credit International (“KECI”) and us as Security Agent (the
“Agreement”).

 

Terms defined in the Agreement shall, unless otherwise defined herein, have the
same meaning in this Notice of an Enforcement Event.

 

2.                                     This is a Notice of an Enforcement Event
and prevails over any contrary or inconsistent Instruction given by KECI at any
time.

 

3.                                     Pursuant to clause 14 (Enforcement) of
the Agreement, we hereby notify and instruct you:

 

(a)                                 that no withdrawal of any sums standing to
the credit of the Accounts are permitted or should be made as of the date hereof
until further notice except in accordance with paragraph (c) below;

 

(b)                                 not to comply with the terms of any
Instruction or other demand, direction or request in relation to the Accounts
unless it has been approved by us in writing; and

 

(c)                                  to comply with all directions given for or
in connection with the Accounts whatsoever by or on behalf of the Security
Agent, including without limitation, to honour and comply with all cheques,
notes and other orders drawn, and all bills accepted by or on behalf of the
Security Agent, and to accept all receipts as a valid discharge to you for any
monies deposited with or owing by you on the Accounts at any time, provided that
such cheques, notes, orders, bills, directions or receipts are signed by:

 

Name

 

Function

 

Capacity (i.e.
severally or jointly
and if so with
whom)

 

Specimen
Signatures

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The above signatories are for the purposes of the Accounts the “Authorised
Signatories” and each an “Authorised Signatory” of the Security Agent.

 

37

--------------------------------------------------------------------------------


 

This notice shall be governed by and construed in accordance with English law.

 

Please acknowledge receipt of this notice by signing and returning the
acknowledgement to us at the address specified above.

 

Yours faithfully,

 

 

 

 

 

For and on behalf of

 

SOCIETE GENERALE, LONDON BRANCH

 

as Security Agent

 

 

 

We acknowledge the above:

 

 

 

 

 

For and on behalf of

 

SOCIETE GENERALE, LONDON BRANCH

 

as Account Bank

 

 

 

Date:

 

 

38

--------------------------------------------------------------------------------


 

SIGNATURES

KECI

 

EXECUTED as a DEED by KOSMOS

)

ENERGY CREDIT INTERNATIONAL

)

acting by Neal Shah expressly

)

authorised in accordance with a power

)

of attorney dated

)

in the presence of:

)

Per:

/s/ Neal Shah

 

)

 

 

)

Title: Neal Shah

 

)

 

 

)

Name: Attorney-in-Fact

 

)

 

/s/ Phillip B. Feiner

 

)

 

Witness’s signature

 

Name: Phillip B. Feiner

 

 

 

 

 

Address:

 

 

 

8176 Park Lane

 

Suite 500

 

Dallas, Texas 75231 USA

 

 

 

Occupation: Attorney

Address:                                               P.O. Box 32322,
4th Floor, Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman, KY1-1209
Cayman Islands

 

cc:                                                                             
Kosmos Energy Credit International
c/o Kosmos Energy LLC
8176 Park Lane
Suite 500, Dallas
Texas 75231
USA

 

Fax number:

 

Attention:

 

39

--------------------------------------------------------------------------------


 

Facility Agent

 

Executed as a deed on behalf of

 

SOCIETE GENERALE, LONDON

)

BRANCH, a company incorporated in

)

France, by Christophe Roux, being a

)

person who, in accordance with the

)

laws of France, is acting under the

)

/s/Christophe Roux

authority of the company.

 

 

 

 

(Authorised signatory)

 

 

Signature of witness

/s/ Camille Souchaud

 

 

 

 

 

Name of witness Camille Souchaud

 

 

Address:                                              Societe Generale, London
Branch
SG House
41 Tower Hill
London, EC3N 4SG

 

 

Fax:                                                                    +44 20
7676 6661

 

F.A.O.:                                                       Mirela Kubicka and
Muzaffar Khalmirzaev

 

40

--------------------------------------------------------------------------------


 

Security Agent

 

Signed by SOCIETE GENERALE,

)

/s/Christophe Roux

LONDON BRANCH acting by its duly

)

appointed attorney

)

 

)

 

)

 

 

Address:                                              Societe Generale, London
Branch
SG House
41 Tower Hill
London, EC3N 4SG

 

 

Fax:                                                                    +44 20
7676 6661

 

F.A.O.:                                                       Mirela Kubicka and
Muzaffar Khalmirzaev

 

41

--------------------------------------------------------------------------------


 

Account Bank

 

Signed by SOCIETE GENERALE,

)

/s/Christophe Roux

LONDON BRANCH acting by its duly

)

 

appointed attorney

)

 

 

)

 

 

)

 

 

Address:                                              Societe Generale, London
Branch
SG House
41 Tower Hill
London, EC3N 4SG

 

 

Fax:                                                                    +44 20
7676 6661

 

Email:    Mirela.kubicka@sgcib.com,

Muzaffar.Khalmirzaev@sgcib.com; and

par-oper-tsu-mm@sgcib.com

 

F.A.O.:                                                       Mirela Kubicka and
Muzaffar Khalmirzaev

 

42

--------------------------------------------------------------------------------